Citation Nr: 1750331	
Decision Date: 11/06/17    Archive Date: 11/17/17

DOCKET NO.  08-33 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a compensable evaluation for gastric neurosis.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to September 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2006 and March 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).

In August 2010, the Veteran testified at a video conference hearing held before the undersigned Veterans Law Judge.  A transcript of this hearing has been added to the Veteran's electronic claims file.  

In November 2010 and February 2014, the Board remanded this matter for additional evidentiary development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking a compensable evaluation for his gastric neurosis and entitlement to a total disability rating based on individual unemployability due        to service-connected disabilities (TDIU rating).  

The Board concludes that the December 2014 VA medical examination fails to address the relationship, if any, between the Veteran's service-connected gastric neurosis and his current gastroesophageal reflux disease and sliding hiatal hernia. 
Under these circumstances, the AOJ must obtain updated treatment records   relating to the Veteran's gastrointestinal disabilities, and schedule him for an examination to ascertain the current scope and severity of his service-connected gastric neurosis.

The issue of entitlement to a TDIU rating is inextricably intertwined with              the increased rating issue being developed herein.  See 38 C.F.R. § 19.31        (2017); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that when              a determination on one issue could have a significant impact on the outcome           of another issue, such issues are considered inextricably intertwined and VA is required to decide those issues together).  Accordingly, remand is required for     RO consideration of this issue following development of the other issues being developed herein.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses    of all medical care providers who have treated him for gastrointestinal disabilities since January 2016.  After securing any necessary releases, the AOJ should request any relevant records identified.  Updated VA treatment records should also be obtained.  If any requested records are unavailable, the Veteran should be notified of such.

2.  Thereafter, schedule the Veteran for a VA gastrointestinal examination to determine the current scope and severity of his service-connected gastric neurosis. The Veteran's claims file must be made available to and reviewed by the examiner. All indicated tests should be conducted and the results reported.  

Following review of the claims file and examination of the Veteran, the examiner is asked to opine on whether  the Veteran's gastroesophageal reflux disease and sliding hiatal hernia are a maturation or recharacterization of the prior diagnoses of gastric neurosis/gastritis. A rationale for all opinions must be provided.  If the examiner cannot provide an opinion without resort to speculation, it is essential that the examiner explain why an opinion    cannot be provided (i.e. lack of records, limits of     medical knowledge, etc.).

3.  After undertaking any additional development deemed necessary, the AOJ must readjudicate the     claims on appeal.  If any claim remains denied, the Veteran and his representative sh4ould be furnished a supplemental statement of the case and afforded the requisite opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




